 In the Matter Of POSTAL TELEGRAPH-CABLE CORPORATION OF NEWYORK,POSTAL TELEGRAPH-CABLE COMPANY(LAND LINE SYSTEM),POSTAL TELEGRAPH-CABLE COMPANY(DELAWARE),THE POSTAL TELE-GRAPH-CABLE COMPANY OF INDIANA,POSTAL TELEGRAPH-CABLE COM-PANY OF MISSOURI,THE OHIO POSTAL TELEGRAPH-CABLE COMPANY,POSTAL TELEGRAPH-CABLE COMPANY(TEXAS),THE COLORADO POSTALTELEGRAPH-CABLE COMPANY,POSTAL TELEGRAPH-CABLE COMPANY(OKLAHOMA),THE KANSAS POSTAL TELEGRAPH-CABLE COMPANY,POSTAL TELEGRAPH-CABLE COMPANY(KENTUCKY),POSTAL TELE-GRAPH-CABLE COMPANY OF MASSACHUSETTS,POSTAL TELEGRAPH-CABLE COMPANY (MICHIGAN)andCOMMERCIAL TELEGRAPHERS'UNIONIn the Matter of THE POSTAL TELEGRAPH-CABLE COMPANY(LAND LINESYSTEM), POSTAL TELEGRAPH-CABLE COMPANY(ARIZONA),POSTAI;TELEGRAPH-CABLECOMPANY(ARKANSAS),POSTALTELEGRAPFI-CABLE COMPANY (CALIFORNIA),THE COLORADO POSTAL TELE-GRAPH-CABLECOMPANY,POSTALTELEGRAPI-I-CABLECOMPANY(CONNECTICUT),POSTAL TELEGRAPH-CABLE COMPANY(DELAWARE) )POSTAL TELEGRAPH-CABLE COMPANY OF IDAHO,POSTAL TELEGRAPH-CABLE COMPANY OF ILLINOIS,THE POSTAL TELEGRAPH-CABLE COM-PANY OF INDIANA,POSTAL TELEGRAPH-CABLE COMPANY OF IOWA, THEKANSAS POSTAL TELEGRAPH-CABLE COMPANY,POSTAL TELEGRAPH-CABLE COMPANY(KENTUCKY),POSTAL TELEGRAPH-CABLE COMPANY(LOUISIANA),POSTAL TELEGRAPH-CABLE COMPANY OF MASSACHU-SETTS,POSTAL TELEGRAPH-CABLE COMPANY (MICHIGAN),POSTALTELEGRAPH-CABLE COMPANY(MINNESOTA),POSTALTELEGRAPH-CABLE COMPANY OF MISSOURI,POSTAL TELEGRAPH-CABLE COMPANYOFMONTANA,POSTAL TELEGRAPH-CABLE COMPANY OF NEBRASKA,POSTAL TELEGRAPH-CABLE COMPANY(NEVADA), POSTAL TELEGRAPH-CABLE COMPANY OF NEW JERSEY,POSTAL TELEGRAPH-CABLE COM-PANY(NEW MEXICO),POSTAL TELEGRAPH-CABLE COMPANY (NEWYORK), THE OHIO POSTAL TELEGRAPH-CABLE COMPANY, POSTALTELEGRAPH-CABLE COMPANY (OKLAHOMA),POSTALTELEGRAPH-CABLE COMPANY(OREGON),..POSTAL TELEGRAPH-CABLE COMPANY(PENNSYLVANIA),POSTAL TELEGRAPH AND CABLE COMPANY (RHODEISLAND), POSTAL TELEGRAPH-CABLE COMPANY OF TENNESSEE,POSTALTELEGRAPH-CABLE COMPANY(TEXAS),POSTAL TELEGRAPH-CABLECOMPANY OF UTAH, POSTAL TELEGRAPH-CABLE COMPANY OF WASH--INGTON,POSTAL TELEGRAPH-CABLE COMPANY OF WEST VIRGINIA,10N.L R. B.,No.16..225 226NATIONAL LABOR RELATIONS BOARDPOSTAL TELEGRAPH-CABLE COMPANY (WISCONSIN), POSTAL TELE-GRAPH-CABLE COMPANY OF WYOMINGandAMERICAN COMMUNICA-TIONSASSOCIATIONCases Nos.R-644and R-997, respectivelySUPPLEMENTAL DECISIONANDAMENDMENT TO DIRECTION OF ELECTIONDecember 6, 1938On November 22, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision. and Direction of Election' inthe above-entitled proceeding.The Direction of Election providedthat an election be conducted among all the employees of the Systemwho were on the pay rolls of the Company on October 1, 1938, ex-cluding executives, general managers, attorneys, confidential secre-taries, general wire and traffic chiefs, and supervisory employees whohave the right to hire and discharge, excluding employees who havesince quit or been discharged for cause, excluding employees locatedinWashington, Oregon, Montana, and northern Idaho, and exclud-ing also the line gang engaged in construction work on lines of theCompany on the Illinois Central Railroad south of the Ohio River,to determine whether they desire to be represented by CommercialTelegraphers'Union, affiliated with the American Federation ofLabor, or by American Communications Association, affiliated withthe Committee for Industrial Organization, for the purposes of collec-tive bargaining, or by neither.,On November 30, 1938, the Commercial Telegraphers' Union filedwith the Board in Washington, D. C., a Protest to the Decision andDirection of Election in which it requests the Board to certify theCommercial Telegraphers' Union as the sole and exclusive bargainingagency of the employees in 45 specified cities and in which it "de-clines to permit the use of its name on the ballot in connection withthe Decision and Direction of Election" issued November 22, 1938.The Board has considered said Protest and finds that no substantialor material issue is raised therein not disposed of by the Board initsDecision.The request of the Commercial Telegraphers' Unionfor certification as bargaining representative of employees in the 45cities is hereby denied.19 N. L R. B. 1060 DECISIONS AND ORDERS227In accordance with the desires of the Commercial Telegraphers'Union that its name not appear upon the ballot, the Board herebyamends its Direction of Election, by striking therefrom the words"whether they desire to be represented by Commercial Telegraphers'Union, affiliated with the American Federation of Labor, or by Ameri-can Communications Association, affiliated with the Committee forIndustrial Organization, for the purposes of collective bargaining, orby neither" and substituting therefor the words "whether or not theydesire to be represented by American Communications Association,affiliated with the Committee for Industrial Organization, for thepurposes of collective bargaining."